Name: Commission Regulation (EC) No 694/2002 of 23 April 2002 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0694Commission Regulation (EC) No 694/2002 of 23 April 2002 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector Official Journal L 107 , 24/04/2002 P. 0006 - 0008Commission Regulation (EC) No 694/2002of 23 April 2002amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 63 and 64,Whereas:(1) Pursuant to Article 63 of Regulation (EC) No 1493/1999 to the extent necessary to enable the products listed in Article 1(2)(a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 300 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund.(2) Pursuant to Article 64(3) of Regulation (EC) No 1493/1999, refunds are to be fixed taking into account the situation and likely trends with regard to:- prices and availability of the products in question on the Community market,- world market prices for those products.(3) Account must also be taken of the other criteria and objectives referred to in Article 64(3) of Regulation (EC) No 1493/1999. In particular, consideration must be given to the limits of the Agreements concluded in accordance with Article 300 of the Treaty, and in particular those resulting from the agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations.(4) When applying the abovementioned rules to the current market situation, the refunds should be fixed in accordance with the Annex to this Regulation; whereas Commission Regulation (EC) No 2805/95(3), as last amended by Regulation (EC) No 2454/2001(4), should be amended accordingly and provision made to implement it immediately.(5) The Management Committee for Wines has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 24 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 291, 6.12.1995, p. 10.(4) OJ L 329, 14.12.2001, p. 63.ANNEXto the Commission Regulation of 23 April 2002 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are defined as follows:W01 Libya, Nigeria, Cameroon, Gabon, Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, Hong Kong SAR, South Korea, Japan, Taiwan, Equatorial Guinea,W02 all countries of the African continent with the exception of: Algeria, Morocco, Tunisia, South Africa,W03 all destinations, with the exception of: Africa, America, Australia, Bosnia-Herzegovina, Croatia, Cyprus, Israel, The Republic of Serbia and Montenegro, Slovenia, Switzerland, The former Yugoslav Republic of Macedonia, Turkey, Hungary, Bulgaria, Romania.